Citation Nr: 0815421	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  07-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include emphysema and status post excision of a benign 
hamartoma as due to asbestos exposure.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1955 to October 
1957 and January 1958 to November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Togus, Maine Regional 
Office (RO).

In September 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The evidence of record shows the veteran's benign 
hamartoma and emphysema are not asbestos-related diseases and 
these disorders did not manifest during service.

2.  The veteran's bilateral hearing loss is manifested by 
Level I hearing acuity in the right ear and Level II hearing 
acuity in the left ear; he does not demonstrate an 
exceptional pattern of hearing impairment.


CONCLUSIONS OF LAW

1.  A lung disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in February 2006 and March 2006 letters, prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of any further evidence 
that pertains to the claims.  In particular, the March 2006 
notice letter advised the veteran that the evidence needed to 
show that his disabilities were worse in severity including 
evidence addressing the impact of his condition on employment 
and the severity and duration of his symptoms.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The veteran was 
also provided with notice of the information and evidence 
needed to establish an effective date for his disabilities in 
the March 2006 notice letter.  The pertinent rating criteria 
for his service connected bilateral hearing loss disability 
were provided in the April 2007 statement of the case.  

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
bilateral hearing loss disability.  In Dingess, the Court 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient in February 2006, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private treatment records, VA examination reports, lay 
statements, and hearing testimony.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical release 
forms, as well as describing the impact his disabilities had 
on his functioning.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he was exposed to asbestos while 
stationed on board vessels during his service in the Coast 
Guard, which resulted in his currently diagnosed lung 
disorder.

The private medical records show that the veteran underwent a 
thoracotomy for an abnormality of the right lung that proved 
to be a benign lesion hamartoma in 1998.  He was also noted 
to have chronic obstructive pulmonary disease-specifically, 
emphysema.  Current VA treatment records show that the 
veteran continues to be diagnosed with chronic obstructive 
pulmonary disease.

The veteran underwent a VA respiratory examination in August 
2006.  The examiner reported that a review of computed axial 
tomography (CAT) scans revealed no evidence of pleural 
plaques or asbestos-related lung disease.  The examiner 
further reported that a review of previous imaging studies 
revealed emphysematous changes and no recurrence of the 
benign tumor or evidence of asbestos-related pleural or lung 
disease.  The examiner noted assessments of status post 
resection of the right lower lobe for benign tumor/hamartoma 
and chronic obstructive pulmonary disease.  The examiner 
commented that he knew of no scientific evidence that 
associated exposure to asbestos with ultimate development of 
emphysema and/or a benign hamartoma.  

VA treatment records associated with the claims file after 
the August 2006 VA examination report (dating through March 
2007) show no new pertinent clinical findings that would 
warrant that the VA examiner reconsider his opinion.

Based on a review of the claims file and sound medical 
principles, the August 2006 VA examiner concluded that the 
veteran's development of a benign hamartoma and 
emphysema are not the result of exposure to any asbestos the 
veteran reportedly sustained during service.  There is no 
competent medical opinion to the contrary.  While the veteran 
testified that he was told by his doctors that asbestos 
exposure might have contributed to the development of the 
hamartoma and emphysema, there is no statement to that effect 
reflected in his treatment records.  In addition, the medical 
evidence of record shows that the hamartoma and emphysema 
manifested years after his discharge from service.  The 
service medical records show that no lung disorder was 
identified in service.  All chest x-rays were negative, 
including the chest x-ray conducted at the October 1960 
separation examination for the veteran's second period of 
service.  

The only evidence of a current asbestos-related disease or a 
nexus between the veteran's hamartoma and emphysema and his 
military service, is limited to the veteran's own statements.  
This is not competent evidence of a current asbestos-related 
disability or a nexus between the claimed disabilities and 
the veteran's active service since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the Board 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, service connection is not warranted for 
a lung disorder, to include hamartoma and emphysema as due to 
asbestos exposure.

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the appealed September 2006 rating decision, the RO 
granted service connection for bilateral hearing loss and 
assigned a noncompensable evaluation under Diagnostic Code 
6100.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007).  The evaluation of hearing impairment applies a 
rather structured formula that is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Further, when the 
average puretone threshold is 30 decibels at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Level designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Level.  38 C.F.R. § 4.86(b) (2007).  

The service medical records show hearing within normal limits 
on whispered and spoken voice testing.  

After service, the veteran underwent an audiological 
evaluation by Dr. M.S. in October 1999, but the results are 
not interpreted.  The Board may not use the results from that 
testing when evaluating the veteran's level of auditory 
impairment because the graph is not accompanied by numerical 
results.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

The September 2006 VA audiological examination report shows 
that audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
10
55
60
34
LEFT
10
15
65
70
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 90 percent in the left ear. 

The September 2006 VA audiological examination shows that the 
veteran exhibited Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear according to Table 
VI.  See 38 C.F.R. § 4.85.  The foregoing findings are 
commensurate with no more than a noncompensable evaluation 
according to Table VII.  Id.  In addition, the findings show 
that the veteran does not have an exceptional pattern of 
hearing impairment pursuant to 38 C.F.R. § 4.86.  

The Board is cognizant of the veteran's contentions 
concerning his difficulty in hearing, but as noted above, the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical formula.  The veteran is not 
entitled to a schedular compensable evaluation for his 
bilateral hearing loss disability at this time.

The veteran's bilateral hearing disability has not been shown 
to be manifested by greater than the criteria associated with 
the rating assigned under the designated diagnostic code 
during any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned rating is 
appropriate for the entire period of the veteran's appeal.  
See Fenderson, supra.

The Board has also considered whether the veteran's bilateral 
hearing disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards. Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lung disorder, to include emphysema 
and status post excision of a benign hamartoma as due to 
asbestos exposure is denied. 

An initial compensable evaluation for bilateral hearing loss 
is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


